Citation Nr: 1816063	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right inguinal hernia.

2. Entitlement to service connection for a chronic back disability.

3. Entitle to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Air Force from May 1982 to April 1987.

The issues on the title page arrive before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2014, the Veteran testified before a VA Decision Review Officer (DRO).  A transcript of her hearing testimony is found in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found in the VBMS and/or Legacy Content Manager (LCM) databases.

In a January 2017 rating decision, the RO assigned a 100 percent disability rating for PTSD, effective November 20, 2008.  The RO determined that the issue of entitlement to TDIU was rendered moot in light of the assignment of a 100 percent disability rating for PTSD.


FINDING OF FACT

 In April 2017, prior to the promulgation of a decision in this appeal, a written statement was received the Veteran's representative expressing a desire to withdraw all pending claims before the Board.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2017, prior to the promulgation of a decision in this appeal, a written statement was received from the Veteran's representative expressing a desire to withdraw all pending claims before the Board.  Specifically, the Veteran's representative relayed that, "(t)he claimant withdraws all remaining appeals currently at the BVA.  The (February 2016) BVA remand resulted in a total rating, and the claimant no longer wants to pursue the remaining issues."  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran, through her appointed representative, has withdrawn her appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the RO denial of entitlement to service connection for right inguinal hernia is dismissed.

The appeal of the RO denial of entitlement to service connection for a chronic back disability is dismissed.

The claim to entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is dismissed.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


